KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST THIRD AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of this 5th day of March, 2007, to the Fund Accounting Servicing Agreement, dated as of December 15, 2005, as amended June 16, 2006 and December 15, 2006, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement dated as of December 15, 2005, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit B, the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Jay Kesslen By: /s/ Michael R. McVoy Name: Jay Kesslen Name: Michael R. McVoy Title: Assistant Secretary Title: Senior Vice President KINETICS PORTFOLIOS TRUST By: /s/ Jay Kesslen Name: Jay Kesslen Title: Assistant Secretary
